Exhibit 10.29(h)
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made by
and between Richard M. Bracken (the “Executive”) and HCA Holdings, Inc., a
Delaware corporation (the “Company”), effective as of February 9, 2011.
WITNESSETH:
     WHEREAS, HCA Inc. previously entered into an Employment Agreement (the
“Employment Agreement”) with the Executive dated November 16, 2006, as amended
on January 1, 2009;
     WHEREAS, on November 22, 2010, the Company completed a corporate
reorganization pursuant to which the Company became the direct parent company
of, and successor issuer to, HCA Inc. (the “Corporate Reorganization”);
     WHEREAS, the Company assumed the Employment Agreement in connection with
the Corporate Reorganization; and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement so as to reflect the Executive’s responsibilities and duties as Chief
Executive Officer and Chairman of the Company.
     NOW, THEREFORE, for the reasons set forth above, and other valid
consideration, the receipt of which is hereby acknowledged, the Company and the
Executive hereby amend the Employment Agreement as follows:
     1. Amendment. Section 2(a) of the Employment Agreement is deleted in its
entirety and replaced with the following:
     “a. During the Employment Term, Executive shall serve as Chief Executive
Officer and Chairman of the Company. In such position, Executive shall have such
duties, authority and responsibility as shall be determined from time to time by
the Board of Directors of the Company (the “Board”), which duties, authority and
responsibility are consistent with those attendant to such offices with the
Company with respect to the business of the Company. For so long as Executive is
an officer with the Company, Executive shall serve as a member of the Board.
Executive shall, if requested, also serve as a member of the Board of Directors
of any affiliate of the Company, without additional compensation.”
     2. Certain Definitions. Capitalized terms used in this Amendment not
otherwise defined herein shall have the same meaning as set forth in the
Employment Agreement.
     3. Effect of Amendment. Except as modified hereby, the Employment Agreement
shall remain unaffected and in full force and effect.

 



--------------------------------------------------------------------------------



 



     4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be an original but all of which shall constitute but one document.
[Signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement, intending
to be legally bound, as of the date first stated above.

                  HCA HOLDINGS, INC.    
 
           
 
  By:   /s/ John M. Steele    
 
  Name:  
John M. Steele 
   
 
  Title:  
Senior Vice President – Human Resources 
   
 
     
 
       
/s/ Richard M. Bracken
       
 
        Richard M. Bracken    

